Exhibit 31.4 CERTIFICATION PURSUANT TO SECTION 302 OF THE SARBANES-OXLEY ACT OF 2002 I, James Early, certify that: 1. I have reviewed this Amendment No. 1 to Annual Report on Form 10-K for the year ended December31, 2016 of Interpace Diagnostics Group, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: April28, 2017 /s/ James Early Chief Financial Officer (Principal Financial Officer)
